Citation Nr: 0617392	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to August 
1945. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) Regional Office 
(hereinafter RO) in North Little Rock, Arkansas.  The RO 
granted service connection for PTSD in an August 2001 rating 
decision and assigned a rating of 30 percent for this 
disability.  The veteran expressed disagreement with this 
initial rating, which gave rise to the current appeal before 
the Board.  As such, the principles enumerated in Fenderson 
v. West, 12 Vet. App. 119 (1999) with respect to "staged 
ratings" are for application with respect to this claim.  

The development requested by the Board in its September 2005 
remand has been accomplished, and this case is now ready for 
appellate review. 
  

FINDING OF FACT

PTSD is not exhibited by difficulty in establishing and 
maintaining effective work and social relationships due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, Diagnostic Code 
(DC) 9411 (2005).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in September 2004.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination to assess the severity of this 
PTSD as requested in the September 2005 remand.  The record 
before the Board also contains additional VA examination 
reports and outpatient treatment records, which will be 
addressed as relevant.   In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment due to psychiatric 
disorders, such as PTSD, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9411. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
Id. 

With the above criteria in mind, the relevant facts will be 
summarized.  The examination requested by the Board to 
determine the severity of the veteran's PTSD was completed in 
October 2005, and the reports from this examination reflect 
review and citation to the pertinent clinical history.  With 
specific regard to the issue at hand, the examiner indicated 
that the veteran's descriptions of his disability due to PTSD 
were "limited."  As for the criteria for increased 
compensation, the examination did not reveal such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; or panic attacks more than once a week.  
While the examination revealed some symptomatology required 
for increased compensation, these symptoms were not 
attributed to service connected disability.  To this end, the 
examiner stated that while thought and communication were 
impaired, this was to do a non-service connected condition, a 
cognitive disorder, unrelated to PTSD.  He also stated that 
the while the veteran's memory was "significantly 
impaired," this was due to his cognitive disorder rather 
than PTSD.  

Following the October 2005 examination, the psychiatrist 
assigned a Global Assessment of Functioning (GAF) score under 
"DSM-IV" (American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition), of 51 
which is indicative of "serious" symptoms or impairment in 
social, occupational, or school functioning.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  The veteran's 
representative has argued that this GAF score, and others of 
record, represent evidence warranting increased compensation.  
However, the veteran's GAF scores are not solely a 
measurement of the impairment from PTSD, as they also reflect 
impairment resulting from non service connected conditions, 
such as his cognitive disorder.  This fact was emphasized by 
the physician who examined the veteran in October 2005 who, 
in discussing the fact that the GAF score recorded on 
November 2002 VA outpatient treatment report was 39, stated 
that it was "unclear whether that [GAF score] is based on 
cognitive symptoms or PTSD symptoms."  Given the impact of 
the veteran's non-service connected cognitive disorder as 
represented by a VA psychiatrist, the GAF scores, by 
themselves, do not represent evidence warranting entitlement 
to increased compensation. 
 
The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.   The RO has noted 
consideration of all pertinent evidence, and has assigned the 
30 percent rating since the grant of service connection.  The 
Board on review concurs with that rating.  The logic set 
forth above, in determining that a higher rating is not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time.  In 
this regard, the Board has reviewed VA outpatient treatment 
reports dated since the grant of service connection, as well 
as reports from August 1999 and September 2001 VA 
examinations.  These reports, particularly in the context of 
the recent medical determination attributing psychiatric 
impairment to the non-service connected cognitive disorder, 
do not reflect a disability picture warranting a rating in 
excess of 30 percent for any portion of the time period in 
question.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected PTSD is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In short, the criteria for increased compensation are quite 
specific, and the objective clinical evidence as set forth 
above simply do not demonstrate that these criteria are met.  
While the veteran asserts a much more debilitating condition 
due to his PTSD than was demonstrated by the evidence cited 
above, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence obtained from the October 2005 VA examination cited 
above.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco v. 
Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


